DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because in fig. 2, the reference numerals “40” and “41” should be accompanied by descriptive text, for example --41, Amplifier or speaker--. See 37 CFR 1.83(a) and examiner note to Formed Paragraph 6.22 in MPEP section 608.02(b).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “a filter member attached to said housing for dirt filtering purposes” (claim 1, lines 6-7, where the term “member” is a generic placeholder and the function is dirt filtering), “a fastening member…for detachably securing said filter member to said housing” (claim 2, lines 2-5, where the term “member” is a generic placeholder and the function is for detachably securing said filter member to said housing), “fastening element engageable with said fastening member for detachably securing said filter member to said housing” (claim 2, lines 3-5, where the term “member” is a generic placeholder and the function is for detachably securing said filter member to said housing), “a fan member…for circulating an air into said chamber of said housing” (claim 4, lines 2-3, where the term “member” is the generic placeholder and the function is for circulating an air into said chamber of said housing), “a filter element…for dirt filtering purposes” (claim 5, lines 2-3, where the term “element” is the generic placeholder, and the function is for dirt filtering purposes), and “a peripheral member …for engaging with a neck portion of the user” (claim 6, lines 2-3, where the term “member” is the generic placeholder and the function is for engaging with a neck portion of the user).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The limitation “radio attached to said housing…a speaker attached to said housing and connected to said radio…an earpiece attached to said housing and connected to said radio” (claim 1, lines 1-13) and “two-way radio” (claim 2, line 1) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The drawing and specification disclose a radio/two-way radio 40 that is responsible for allowing internal sound and external sound to be amplified, and is being separate from the speaker/earpiece (see fig. 7 of the drawing and pages 6-7 of the instant specification), however, it is unclear how the structure as disclosed can be considered as a radio or two-way radio, when the speaker is separate from the device and there is no mentioning of the two-way radio being a device that receive and transmit radio waves, the disclosure merely discloses 40 as being a device that takes a sound and amplifies it, there is no adequate written disclosure disclosing how a typical radio/two-way radio is connected/interface with a speaker and earpiece, the term “radio” within the art means the technology of signaling and communicating using radio waves, and two-way radio is a device having a microphone/speaker/radio receiver and transmitter that allows two-way communication with another two-way radio device, or any radio that comprises a receiver/transmitter for allowing two-way communication, therefore, it is unclear if the applicant has possession of a radio or two-way radio being connected to speakers and earpiece, since it appears that the applicant is using the term “two-way radio” or “radio” in a non-conventional way and the usage of the term is not in accordance with its popular meaning. For examination purposes, the radio or two-way radio 40 is interpreted as an amplifier or an amplifier plus microphone(s), or the structure(s) that allows sound to be captured and then amplifies the captured signal to a speaker. 
	Any remaining claims are rejected for their dependency on a rejected base claim. 
          
Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


          Claims 1 and 3 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Thiruppathi (2010/0300435) in view of Grove (7,934,497) and Steelman (6,101,256).
Regarding claim 1, Thiruppathi discloses an isolator device (helmet shown in fig. 5, the helmet is a physical barrier, therefore, the helmet can isolate the user from the external noise and weather to a certain degree) comprising: a housing (shell where 10 points to, and 4, 23, 2, see fig. 5, paragraph 0021) including a chamber formed in said housing for engaging with a head of a user (see fig. 5 and paragraph 0003), a filter member (25, 8, 5, 6, 9, 13, 14, 15, see figs. 5 and 7-8, paragraph 0021) attached to said housing for dirt filtering purposes (see debris filter 15 in paragraph 0021), but fails to disclose that the housing including a nasal mask attached to said housing for covering and shielding a nose of the user, a radio attached to said housing, a speaker attached to said housing and connected to said radio for allowing a sound generated by the user to be amplified and to be heard by people, and an earpiece attached to said housing and connected to said radio for allowing an external sound to be amplified and to be heard by the user. 
However, Grove teaches a helmet (10 in figs. 1-2) comprising a housing (20 and 13, 35, fig. 2, col 3, line 53 to col 4, line 57) comprising a nasal mask attached to said housing for covering and shielding a nose of the user (see nasal mask 33, fig. 2, col 4, line 58 to col 5, line 32) for sealing a path between a filter and the user’s mouth/nose (see col 4, line 58 to col 5, line 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Thiruppathi to have the nasal mask as taught by Grove for the purpose of providing a flexible nose cup that would seal the path between a filter and the user’s nose/mouth, thereby improving safety to the user. 
The modified Thiruppathi fails to disclose a radio attached to said housing, a speaker attached to said housing and connected to said radio for allowing a sound generated by the user to be amplified and to be heard by people, and an earpiece attached to said housing and connected to said radio for allowing an external sound to be amplified and to be heard by the user.
However, Steelman teaches a helmet (see helmet in fig. 1) comprising a radio (26 and 16a and the signal coupler (32) that allows a user communicating with a person outside of the helmet and vice versa, see col 2, line 45 to col 3, line 34 and col 4, line 58 to col 5, line 36, since the microphone 26 and 16a and signal coupler 32 allows communication, it is considered as a radio in the same manner as the applicant’s radio) attached to said housing (14, fig. 1), a speaker (18a, fig. 1, col 2, lines 45-56) attached to said housing and connected to said radio for allowing a sound generated by the user to be amplified and to be heard by people (col 2, lines 45-56), and an earpiece (28a, fig. 1) and earphone (28b) attached to said housing and connected to said radio for allowing an external sound to be amplified and to be heard by the user (col 2, line 66 to col 3, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the modified Thiruppathi to have a radio attached to said housing, a speaker attached to said housing and connected to said radio for allowing a sound generated by the user to be amplified and to be heard by people, and an earpiece and earphone attached to said housing and connected to said radio for allowing an external sound to be amplified and to be heard by the user as taught by Steelman for the purpose of allowing the user to clearly communicate and clearly hear a person external to the helmet (see abstract and col 2, lines 5-24 of Steelman). 
Regarding claim 3, the modified Thiruppathi discloses that the radio is selected from a two-way radio (see 26, 16a, and 32 in fig. 4, col 5, lines 10-55 of Thiruppathi, Thiruppathi discloses a signal coupler 32 that allows communication between two people, the user and the person outside of the helmet, therefore, it is a two-way radio, in the same manner as the applicant’s two way radio, rejected as best understood, see the rejection to the 112(a) above). 
Claim 2 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Thiruppathi (2010/0300435) in view of Grove (7,934,497) and Steelman (6,101,256) as applied to claim 1 above, and further in view of Kalhok (2002/0104533) and Harris (4,195,328).
Regarding claim 2, the modified Thiruppathi discloses that the housing includes a fastening member (23, see fig. 5 and paragraph 0021 of Thiruppathi) that is part of the housing, and said filter member (25, 8, 5, 6, 9, 13, 14, 15, see figs. 5 and 7-8, paragraph 0021 of Thiruppathi) includes a fastening element (13, fig. 5 of Thiruppathi) engageable with said fastening member for securing said filter member to said housing (see fig. 5 and paragraph 0021 of Thiruppathi), but fails to disclose that the fastening member is attached to the housing and that the fastening member is detachably connected to the fastening element. 
However, Kalhok teaches a housing (12, fig. 5) comprising a fastening member (84, fig. 5, paragraph 0044) and a fastening element (38, figs. 3 and 5, paragraphs 0043-0044) engageable with said fastening member for detachably securing said filter member to said housing (paragraphs 0043-0044, snap button are known in the art to be detachable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening element and fastening member of the modified Thiruppathi to be the fastening element and fastening member as taught by Kalhok for the purpose of providing an alternative fastening means that would increase ease of repair and replacement of parts by making it easy and quick to remove the filter member. 
The modified Thiruppathi discloses that the fastening member (23 of Thiruppathi modified to be a snap fastener 84 of Kalhok), but fails to disclose that the fastening member is attached to the housing. 
However, Harris teaches a housing (26, fig. 3) comprising a fastening member that is attached to the housing (see fastening member 122, see fig. 3, col 6, lines 3-12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening member of the modified Thiruppathi to be attached to the housing of the modified Thiruppathi as taught by Harris for the purpose of providing a way to secure a snap fastener to a housing (see col 6, lines 3-2 of Harris). 
Claims 4-5 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Thiruppathi (2010/0300435) in view of Grove (7,934,497) and Steelman (6,101,256) as applied to claim 1 above, and further in view of Maki (6,925,655). 
Regarding claims 4 and 5, the modified Thiruppathi fails to disclose that the housing includes a fan member attached to said housing for circulating an air into said chamber of said housing and that the housing includes a filter element attached to said housing and engaged between said housing and said fan member for dirt filtering purposes. 
However, Maki teaches a housing (housing 220 and 246, fig. 6) comprising a fan member (240, fig. 6) attached to said housing for circulating an air into said chamber of said housing (col 5, lines 1-19) and that the housing includes a filter element attached to said housing and engaged between said housing and said fan member for dirt filtering purposes (see filter 282/284, fig. 6, col 5, lines 9-19, as shown, the filter is between the fan 240 and the housing (220 and 246), see fig. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the modified Thiruppathi to comprise a fan member attached to said housing for circulating an air into said chamber of said housing and that the housing includes a filter element attached to said housing and engaged between said housing and said fan member for dirt filtering purposes as taught by Maki for the purpose of providing comfort to the user by providing a clean and cooling effect to the face of the user and to keep contaminants from irritating the user’s eyes (see col 1, lines 23-31 of Maki).
Claim 6 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Thiruppathi (2010/0300435) in view of Grove (7,934,497) and Steelman (6,101,256) as applied to claim 1 above, and further in view of Perlinger (5,095,550).
Regarding claim 6, the modified Thiruppathi fails to disclose that the housing includes a peripheral member attached to a lower portion of said housing for engaging with a neck portion of the user. 
However, Perlinger teaches a housing (36, fig. 1) comprising a peripheral member (10, 25, 14, 16, 12, 28, 26, 20, 22b, 24b, fig. 1 or see entire assembly in fig. 2) attached to a lower portion of said housing for engaging with a neck portion of the user (see fig. 1, col 2, line 64 to col 4, line 34). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the modified Thiruppathi to have the peripheral member as taught by Perlinger for the purpose of providing a closure means that reduces wind noise by preventing rushing air from entering the helmet opening (see col 2, lines 2-9 of Perlinger).
Claims 7 and 9 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Thiruppathi (2010/0300435) in view of Grove (7,934,497) and Steelman (6,101,256) as applied to claim 1 above, and further in view of Estadella (4,587,676).
Regarding claim 7, the modified Thiruppathi fails to disclose that the housing includes a cover engaged in said chamber and in a rear portion of said housing and rotatably coupled to said housing with a pivot axle for allowing said cover to be rotated relative to said housing.
However, Estadella teaches a housing (1, 2 and 19, fig. 1) includes a cover (1, fig. 1) engaged in a chamber and in a rear portion (see figs. 1-2, as shown, the cover 1 engaged a chamber of the housing and is in a rear portion of the housing) of said housing and rotatably coupled to said housing with a pivot axle for allowing said cover to be rotated relative to said housing (see pivot 4, figs. 1-2, col 2, line 61 to col 3, line 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the modified Thiruppathi to have the cover rotatably coupled to said housing as taught by Estadella for the purpose or providing a collapsible helmet that allows easy storage (col 1, line 53 to col 2, line 7 of Estadella).
Regarding claim 9, the modified Thiruppathi discloses that the housing includes an earphone attached to said cover and connected to said radio (see radio 26 and 16a and the signal coupler (32) of Steelman) for allowing the external sound to be amplified and to be heard by the user (see earphone 28b of Steelman, which is connected to the radio 32 of Steelman in fig. 4, col 4, lines 8-19 of Steelman, after modification with Estadella, since the helmet is a unit that has subcomponents that are attached to one another, the earphone 28b of Steelman would be attached to the portion of the housing of Thiruppathi that is modified to be part of the cover 1 of Estadella, even if 28b is attached somewhere else within the housing, it is noted that the claim does not claim that the earphone is directly attached to the cover), however, if there is any doubt that the modified Thiruppathi discloses that the earphone 28b of Steelman is attached to the cover. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the earphone attached to said cover, for the purpose of providing a location that is near the ear of the user or any location that can transmit sound to the user, and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Claims 7-9 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Thiruppathi (2010/0300435) in view of Grove (7,934,497) and Steelman (6,101,256) as applied to claim 1 above, and further in view of Villa (4,827,537).
Regarding claim 7, the modified Thiruppathi fails to disclose that the housing includes a cover engaged in said chamber and in a rear portion of said housing and rotatably coupled to said housing with a pivot axle for allowing said cover to be rotated relative to said housing.
However, Villa teaches a housing (10 comprising 11, 12, 13, fig. 1) includes a cover (11, fig. 1) and hood (12) engaged in a chamber and in a rear portion (see figs. 1-5, as shown, the cover 11 engaged a chamber of the housing and is in a rear portion of the housing) of said housing and rotatably coupled to said housing with a pivot axle for allowing said cover to be rotated relative to said housing (see pivot point at 19, figs. 1-5, col 2, line 3 to col 3, line 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the modified Thiruppathi to have the cover and hood rotatably coupled to said housing as taught by Villa for the purpose or providing a collapsible helmet that allows easy storage (col 1, lines 12-50 of Villa).
Regarding claim 8, the modified Thiruppathi discloses that the housing includes a hood (12 of Villa) engaged in said chamber and in the rear portion of said housing and rotatably coupled to said housing with said pivot axle (19 of Villa) for allowing said hood to be rotated relative to said cover and said housing (see figs. 1-5 of Villa, col 2, line 3 to col 3, line 36 of Villa). 
Regarding claim 9, the modified Thiruppathi discloses that the housing includes an earphone attached to said cover and connected to said radio (see radio 26 and 16a and the signal coupler (32) of Steelman) for allowing the external sound to be amplified and to be heard by the user (see earphone 28b of Steelman, which is connected to the radio 32 of Steelman in fig. 4, col 4, lines 8-19 of Steelman, after modification with Villa, since the helmet is a unit having subcomponents being attached to one another, the earphone 28b of Steelman would be attached to the portion of the housing of Thiruppathi that is modified to be part of the cover 11 of Villa, even if 28b is attached somewhere else within the housing, it is noted that the claim does not claim that the earphone is directly attached to the cover), however, if there is any doubt that the modified Thiruppathi discloses that the earphone 28b of Steelman is attached to the cover. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the earphone attached to said cover, for the purpose of providing a location that is near the ear of the user or any location that can transmit sound to the user, and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
     Claims 1 and 3 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Bakke (2,377,122) in view of Steelman (6,101,256).
Regarding claim 1, Bakke discloses an isolator device (entire helmet device shown in fig. 1, the helmet is a physical barrier, therefore, the helmet can isolate the user from the external noise and weather to a certain degree) comprising: a housing (shell 4, fig. 1) including a chamber formed in said housing for engaging with a head of a user (see fig. 1 and paragraph 0003), a filter member (33, figs. 1 and 2, page 3, col 2, lines 30-41) attached to said housing for dirt filtering purposes, and the housing is attached to a nasal mask (26, page 2, col 2, lines 69-75) for covering and shielding a nose of the user (see fig. 1), but fails to disclose a radio attached to said housing, a speaker attached to said housing and connected to said radio for allowing a sound generated by the user to be amplified and to be heard by people, and an earpiece attached to said housing and connected to said radio for allowing an external sound to be amplified and to be heard by the user. 
However, Steelman teaches a helmet (see helmet in fig. 1) comprising a radio (26 and 16a and the signal coupler (32) that allows a user communicating with a person outside of the helmet and vice versa, see col 2, line 45 to col 3, line 34 and col 4, line 58 to col 5, line 36, since the microphone 26 and 16a and signal coupler 32 allows communication, it is considered as a radio in the same manner as the applicant’s radio) attached to said housing (14, fig. 1), a speaker (18a, fig. 1, col 2, lines 45-56) attached to said housing and connected to said radio for allowing a sound generated by the user to be amplified and to be heard by people (col 2, lines 45-56), and an earpiece (28a, fig. 1) and earphone (28b) attached to said housing and connected to said radio for allowing an external sound to be amplified and to be heard by the user (col 2, line 66 to col 3, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Bakke to have a radio attached to said housing, a speaker attached to said housing and connected to said radio for allowing a sound generated by the user to be amplified and to be heard by people, and an earpiece and earphone attached to said housing and connected to said radio for allowing an external sound to be amplified and to be heard by the user as taught by Steelman for the purpose of allowing the user to clearly communicate and clearly hear a person external to the helmet (see abstract and col 2, lines 5-24 of Steelman). 

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawasaki (4,556,994) is cited to show a helmet having a nose mask. 
Chien (4,549,542) is cited to show a helmet comprising a face mask, a fan and a filter. 
Cooke (2018/0014597) is cited to show a helmet comprising a fan and a filter. 
James (5,283,914) is cited to show a helmet comprising a housing, a fan, and a filter. 
Feher (2020/0229530) is cited to show a helmet comprising a fan and filter for cooling the user. 
Kushnirov (2009/0264073) is cited to show a neck pad. 
Stuart (2,861,274) is cited to show a three piece helmet sharing the same pivot axle.
Grove (6,826,783) is cited to show a helmet having a fan and a filter, wherein the filter is between the fan and a housing. 
Morris (4,080,664) is cited to show a hood having a mask and a filter. 
Fournier (6,795,979) is cited to show a helmet having a face mask. 
Ikonen (5,758,639) is cited to show a helmet comprising a mask and a filter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785